Citation Nr: 1514504	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

Whether termination of the apportionment of the Veteran's VA disability compensation benefits, effective November 1, 2005, was proper.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to January 1970.  The appellant is the Veteran's estranged spouse and M. L. S. is a minor child of the marriage.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Pension Management Center of the Milwaukee, Wisconsin, of the Regional Office (RO).  The Veteran has continually resided in the State of Mississippi and the Jackson RO has jurisdiction.  

On her May 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the appellant requested a Board hearing at her local RO related to the appeal.  The RO scheduled the hearing, notifying both the Veteran and the appellant of the time of the hearing; however, neither party nor any respective representative appeared for the scheduled hearing and no request for postponement or rescheduling has been received.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.

VA regulations provide for two types of apportionments that are payable to a spouse or dependent.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  As applicable to the present appeal, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if a Veteran is not residing with his or her spouse, or if a Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents based on the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.

In addition, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of a Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

Significantly, the record does not contain adequate income and expense information to evaluate the claim.  There is no financial information from the Veteran for the period under review in the claims file and only March 2006 statement from the appellant is of record.  Current financial information is necessary to abjudicate properly the appeal.  On remand, financial information for the relevant period under review must be obtained from the Veteran and the appellant.  

The Veteran and the appellant have submitted multiple conflicting statements, wherein they have both maintained to have custody of their minor child, and a March 2004 Order Changing Placement, issued by the Youth Court of Quitman County, Mississippi, indicates custody was awarded to the Veteran.  While probative, VA received the Court's Order in March 2006 and the appellant has provided competent statements suggesting the Court's Order may have been modified or changed.  On remand, appropriate efforts to determine the party maintaining custody of the minor child must be undertaken, including when such became effective.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and the Veteran with Financial Status Report forms, and request that both parties provide up-to-date information on these forms as to their respective income, expenses, assets, and debts.  An appropriate amount of time to respond should be allowed.  

2.  Undertake reasonable efforts to ascertain the party with custody of parties' minor child, M. L. S., possibly to include conducting a field examination, requesting the parties submit other documentary evidence establishing custody, or any other effort deemed appropriate.  

3.  Review the claims file to ensure all contested claims regulations have been accomplished.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the apportionment decision on appeal should be readjudicated in a Supplemental Statement of the Case (SSOC), based on the entirety of the evidence and for the entire appellate period.  The appellant, the Veteran, and their respective representatives, if any, must be furnished the SSOC and given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration. 

The Veteran and the appellant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




